White, P. J.
The record states that the defendant pleaded guilty, but fails to show that he had been admonished by the court as to the consequences of such plea, and that he was. sane and uninfluenced by any consideration of fear, by any persuasion or delusive hope of pardon prompting him to confess his guilt. Code Crim. Proc. arts. 534, 518 and 519; Saunders v. State, decided at the present term. Ante, p. 336.
Because the plea upon which defendant was tried was insufficient in law, the judgment is reversed and the cause remanded.

Reversed and remanded.